                                           Case 3:95-cr-00319-SI Document 1986 Filed 06/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                          Case No. 95-cr-00319-SI-1
                                  11                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT
                                  12             v.                                         FRANK NASON'S MOTION FOR
Northern District of California
 United States District Court




                                                                                            RECONSIDERATION
                                  13     FRANK NASON,
                                                                                            Re: Dkt. No. 1981
                                  14                    Defendant.

                                  15

                                  16          Defendant Frank Nason has filed a motion for reconsideration of this Court’s April 29, 2020

                                  17   Order denying his motion for compassionate release. In that order, the Court noted that defendant

                                  18   did not state that he was in poor health, and the Court made a non-binding recommendation to the

                                  19   Bureau of Prisons that Mr. Nason be considered for home confinement. Defendant notes that the

                                  20   number of reported positive COVID-19 cases at FCI Lompoc has significantly increased in recent

                                  21   weeks, and he states that he submitted an administrative request for home confinement to the warden

                                  22   on April 10 and had not received any response as of May 12, 2020.

                                  23          The Court remains sympathetic to the concerns raised by Mr. Nason regarding the potential

                                  24   for exposure at FCI Lompoc. However, the record does not reflect that defendant is currently

                                  25   “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

                                  26   of the defendant to provide self-care within the environment of a correctional facility and from

                                  27   which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13 cmt. N.1(A)(ii)(I). Accordingly,

                                  28   defendant’s motion is DENIED without prejudice to renewal in the event Mr. Nason’s health
                                           Case 3:95-cr-00319-SI Document 1986 Filed 06/04/20 Page 2 of 2




                                   1   significantly deteriorates.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: June 4, 2020                 ______________________________________
                                                                             SUSAN ILLSTON
                                   6                                         United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              2
